******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. MICHAEL MCCLEAN
               (AC 37380)
                 Lavine, Beach and Alvord, Js.
        Argued May 26—officially released August 23, 2016

  (Appeal from Superior Court, judicial district of
Hartford, Clifford, J. [judgment]; Alexander, J. [motion
                       to correct].)
  Heather Clark, assigned counsel, for the appellant
(defendant).
  Melissa Patterson, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Michele C. Lukban and John F. Fahey, senior
assistant state’s attorneys, for the appellee (state).
                          Opinion

   LAVINE, J. The defendant, Michael McClean, appeals
from the trial court’s judgment of dismissal of his
motion to correct an illegal sentence. On appeal, the
defendant claims that the court erred by dismissing his
motion to correct an illegal sentence after concluding
that his sentence did not violate the eighth amendment
to the United States constitution, as explicated by Miller
v. Alabama,       U.S.     , 132 S. Ct. 2455, 183 L. Ed. 2d
1
407 (2012). We conclude that the trial court improperly
determined that it lacked jurisdiction to consider the
defendant’s motion, but correctly concluded that the
defendant’s federal and state constitutional rights have
not been violated. As we explain, the defendant’s sen-
tence does not violate the constitutional sentencing
parameters set forth in Miller. See State v. Logan, 160
Conn. App. 282, 287, 125 A.3d 581 (2015), cert. denied,
321 Conn. 906, 135 A.3d 279 (2016). The form of the
judgment is improper, and we therefore reverse the
judgment and remand the case with direction to render
judgment denying the defendant’s motion to correct an
illegal sentence. See, e.g., State v. Gemmell, 155 Conn.
App. 789, 790, 110 A.3d 1234, cert. denied, 316 Conn.
913, 111 A.3d 886 (2015).
  The following facts are relevant to this appeal. ‘‘[O]n
December 23, 1994, the [defendant] was arrested and
charged with murder in violation of General Statutes
§ 53a-54a (a). Pursuant to a plea agreement negotiated
by his defense counsel . . . the [defendant] pleaded
guilty to the murder charge under the Alford doctrine2
on January 5, 1998. . . . In exchange for the petition-
er’s guilty plea, the state recommended a sentence of
thirty years incarceration and dropped additional
charges and withdrew its request for a sentence
enhancement.’’ (Footnote omitted.) McClean v. Com-
missioner of Correction, 103 Conn. App. 254, 255–56,
930 A.2d 693 (2007), cert. denied, 285 Conn. 913, 943
A.2d 473 (2008). The parties waived the presentence
investigation report. ‘‘On March 20, 1998, the court [Clif-
ford, J.] sentenced the [defendant] to thirty years incar-
ceration in accordance with the plea agreement.’’ Id.,
256.
   The defendant, who was initially self-represented,
filed a motion to correct an illegal sentence on Septem-
ber 20, 2013. On March 26, 2014, the defendant’s public
defender filed a motion to correct illegal disposition
and a memorandum of law on behalf of the defendant.
The defendant claimed that his sentence was imposed
in an illegal manner because (1) he was not given an
individualized sentencing hearing during which the
court considered the mitigating factors of the defen-
dant’s youth, as required by Miller v. Alabama, supra,
132 S. Ct. 2455; and (2) he will not be provided with a
meaningful opportunity to obtain release on the basis
of his demonstrated maturity and rehabilitation, as
required by Graham v. Florida, 560 U.S. 48, 130 S. Ct.
2011, 176 L. Ed. 2d 825 (2010).3
   The court, Alexander, J., heard oral argument on the
motion on April 4, 2014. The court issued its memoran-
dum of decision on July 23, 2014, dismissing the motion.
It determined that the defendant’s sentence will expire
when he is approximately forty-five years old. At that
time in Connecticut, Graham and Miller applied only
to mandatory life without parole sentences.4 The court
thus determined that ‘‘the defendant is not entitled to
the relief sought, as it exceeds the jurisdiction of the
court.’’
    In regard to the trial court’s jurisdiction, the defen-
dant’s motion to correct contended that his sentence
was imposed in an improper manner, namely, because
it was imposed without following the procedures out-
lined in Miller. Thus, the defendant’s claim was properly
raised by a motion to correct pursuant to Practice Book
§ 43-22. See State v. Williams-Bey, 167 Conn. App. 744,
      A.3d     (2016). As we explained in Williams-Bey,
‘‘[t]he court’s conclusion that it could not provide the
defendant a remedy did not implicate the court’s author-
ity to determine whether the sentence had been
imposed in an illegal manner.’’ Id., 761. As in Williams-
Bey, however, it is clear from the court’s memorandum
of decision that it considered the merits of the defen-
dant’s constitutional claims. We conclude that the court
properly concluded that the defendant’s sentence did
not violate the eighth amendment or the constitution
of Connecticut, albeit for a different reason. Accord-
ingly, the proper disposition was for the court to deny,
rather than to dismiss, the defendant’s motion to
correct.
   The defendant’s constitutional claims are controlled
by this court’s recent decision in State v. Logan, supra,
160 Conn. App. 282. In Logan, this court concluded that
a sentence of thirty-one years imprisonment without
the possibility of parole imposed on a juvenile offender
does not violate the eighth amendment, as interpreted
by Miller v. Alabama, supra, 132 S. Ct. 2455. State v.
Logan, supra, 293. The defendant in the present case
was sentenced to thirty years imprisonment without
the possibility of parole. His sentence does not violate
the constitutional parameters established in Miller. Fur-
thermore, as we have stated, the defendant is now eligi-
ble for parole pursuant to General Statutes § 54-125a
(f). See footnote 3 of this opinion.
   The form of the judgment is improper, the judgment
is reversed and the case is remanded with direction
to render judgment denying the defendant’s motion to
correct an illegal sentence.
      In this opinion the other judges concurred.
  1
   In Miller, the United States Supreme Court held that sentencing juveniles
to mandatory life in prison without parole violates the eighth amendment.
Miller v. Alabama, supra, 132 S. Ct. 2469. Our Supreme Court has held that
sentencing juveniles to discretionary life imprisonment without parole, and
to lengthy sentences that are the functional equivalent to life imprisonment
without parole, also violates the eighth amendment as explicated by Miller.
See Casiano v. Commissioner of Correction, 317 Conn. 52, 115 A.3d 1031
(2015), cert. denied sub nom. Semple v. Casiano,          U.S.      , 136 S. Ct.
1364, 194 L. Ed. 2d 376 (2016); State v. Riley, 315 Conn. 637, 110 A.3d 1205
(2015), cert. denied,     U.S.    , 136 S. Ct. 1361, 194 L. Ed. 2d 376 (2016).
   2
     See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).
   3
     In Graham, the United States Supreme Court held that a mandatory
life sentence without parole imposed on a nonhomicide juvenile defendant
violates the eighth amendment. A claim pursuant to Graham refers to a
claim that a juvenile offender is entitled to ‘‘some meaningful opportunity
to obtain release based on demonstrated maturity and rehabilitation.’’ Gra-
ham v. Florida, supra, 560 U.S. 75. The defendant amended his appeal by
withdrawing his claim under Graham in light of the legislature’s enactment
of General Statutes § 54-125a (f). This statute became effective on October
1, 2015, while this appeal was pending. See Public Acts 2015, No. 15-84, § 1.
The defendant is eligible for parole under the statute.
   4
     As we noted, since the defendant filed his motion to correct an illegal
sentence, our Supreme Court has concluded that Miller applies to discretion-
ary life sentences and term of years sentences that operate as life sentences.
See Casiano v. Commissioner of Correction, 317 Conn. 52, 115 A.3d 1031
(2015), cert. denied sub nom. Semple v. Casiano,          U.S.      , 136 S. Ct.
1364, 194 L. Ed. 2d 376 (2016); State v. Riley, 315 Conn. 637, 110 A.3d 1205
(2015), cert. denied,     U.S.    , 136 S. Ct. 1361, 194 L. Ed. 2d 376 (2016).
We analyze the recent developments in the law of juvenile sentencing more
fully in a case argued on the same day as the present appeal and also issued
today. See State v. Williams-Bey, 167 Conn. App. 744,         A.3d       (2016).